Title: From George Washington to Thomas Aston Coffin, 15 April 1783
From: Washington, George
To: Coffin, Thomas Aston


                        
                            By His Excy
                             15 April 1783
                        

                         It having been represented to me that Mr  Tho: Aston Coffin has obtained the Permission of the Executive of
                            the Commonwealth of Massa. to go from N. York to Boston to Visit his Friends—If this is Bona
                            fide the Case—Permission is hereby granted to the sd Mr Ths Austin Coffin to proceed by Land from the City of N. York
                            to Boston, for the Purposes mentioned above and to return again. Given at Hd Qrs &c. the 15th Apr 1783.
                    